DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 2, and 4-19 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Yamabe (US #2013/0073283) in view of Yehuday et al. (US #2011/0135106) further in view of Wiese et al. (WO #2016/050298) and further in view of Kimura et al. (US #2012/0257779) teaches an electronic device comprising:
a first microphone disposed to face a first direction;
a second microphone disposed to face a second direction;
a memory storing instructions; and
a processor, wherein the instructions are executable by the processor to cause the electronic device to:
determine whether a voice is detected in a first sound signal received via the first microphone;
when the voice is detected, determine that a present recording period is a voice period, and when the voice is undetected, determine that the present recording period is a silent period;
receive a second sound signal via the second microphone;

remove noise signals from at least one of the first sound signal and the second sound signal, based on characteristics of the voice or the characteristics of the external noise signal;
generate an output signal by combining the first sound signal and the second sound signal from which the noise signals have been removed; and
transmit the output signal to an external device.

But Yamabe in view of Yehuday et al. further in view of Wiese et al. and further in view of Kimura et al. fails to teach an electronic device comprising:
wherein the voice period is further classified as one of:
a first period in which a voice of a speaker of the electronic device and a voice of a counterpart speaker are detected in the first sound signal:
a second period in which the voice of the speaker is detected in absence of the voice of the counterpart speaker in the first sound signal; and
a third period in which the voice of the counterpart speaker is detected in absence of the voice of the speaker in the first sound signal.
These limitations, in combination with the remaining limitations of independent Claims 1 and 19 are neither taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651